Citation Nr: 0631697	
Decision Date: 10/12/06    Archive Date: 10/16/06

DOCKET NO.  04-10 685	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to an effective date earlier than February 27, 
2002, for the grant of service connection for post-traumatic 
stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision granted 
service connection for PTSD effective February 22, 2002. 

For good cause shown, this case has been advanced on the 
Board's docket.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2006).


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
nervous condition in December 1979, and informed the veteran 
by a letter dated June 1980.  

2.  In a written statement received at the RO on February 
27, 2002, the veteran filed a claim for service connection 
for a mental condition.  In a written statement received at 
the RO in May 2002, the veteran specified that the mental 
condition which he was claiming service connection for was 
PTSD.

3.  A VA examination in September 2002 resulted in a 
diagnosis of PTSD.  

4.  In a rating decision dated January 2003, the RO 
established service connection for PTSD, effective February 
27, 2002, the date of receipt of the veteran's claim.  


CONCLUSION OF LAW

The criteria for an effective date prior to February 27, 
2002, for the award of service connection for PTSD have not 
been met. 38 U.S.C.A. §§ 1110, 1116, 5110 (West 2002); 38 
C.F.R. §§ 3.307, 3.309, 3.114, 3.400, 3.816 (2006);

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of disability compensation, 
in conjunction with a grant of entitlement to service 
connection on a direct basis, shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2006).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2006).  A 
claim, whether formal or informal, must be in writing in 
order to be considered a claim or application for benefits.  
See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).  
Any claim for VA benefits must be submitted in the form 
prescribed by the Secretary.  38 U.S.C.A. § 5101(a) (West 
2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).

An informal claim is any communication indicating an intent 
to apply for one or more benefits, and must identify the 
benefit sought.  38 C.F.R. § 3.155(a) (2006).  Such a 
communication may be from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.

Moreover, the Court, has explicitly stated that the "mere 
presence" of a diagnosis of a specific disorder in a VA 
medical report "does not establish an intent on the part of 
the veteran" to seek service connection for that disorder.  
See Brannon v. West, 12 Vet. App. 32, 35 (1998).  The 
effective date of service connection cannot be based on the 
date of the earliest medical evidence demonstrating a causal 
connection.  It must be based on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  See Lalonde v. West, 12 Vet. 
App. 377, 382 (1999) (because the appellant had not been 
granted service connection for his anxiety disorder, the 
mere receipt of medical records cannot be construed as an 
informal claim).

It is also pertinent to note that the United States Court of 
Appeals for the Federal Circuit has held that equitable 
tolling could not be applied to provide an effective date 
earlier than that specifically provided by statute.  That is 
equitable tolling could not be used to award benefits prior 
to the date of claim where the statute required that awards 
be effective no earlier than the date of claim.  Andrews v. 
Principi, 351 F.3d 1134, 1137-38 (Fed. Cir. 2003).

In the present case, the RO denied entitlement to service 
connection for a nervous condition in December 1979.  There 
was no indication of any diagnosis of PTSD at that time.  

In a written statement received at the RO on February 27, 
2002, the veteran filed a claim for service connection for a 
mental condition.  In a written statement received at the RO 
in May 2002, the veteran specified that the mental condition 
which he was claiming service connection for was PTSD.  

In September 2002, a VA examination of the veteran was 
conducted and a diagnosis of PTSD was made.  This is the 
first confirmed diagnosis of PTSD of record although a June 
1990 VA social work note indicates that the veteran had been 
provided a release form to permit a spouse to participate in 
PTSD couples group therapy.  The Board notes that all prior 
psychiatric diagnoses of record do not indicate any 
diagnosis of PTSD.  Rather, these records show various 
diagnoses, including anxiety, depression, adjustment 
reaction, and schizophrenia.  Also of note is a September 
1979 decision of the Social Security Administration awarding 
disability benefits for a diagnosis of "reactive 
depression."

The preponderance of the evidence is against he assignment 
of an effective date earlier than February 27, 2002, for a 
grant of service connection for PTSD.  Specifically, there 
is simply no evidence of any claim for this disability 
having been submitted prior to this written statement by the 
veteran.

Section 5110(g) of title 38, United States Code, authorizes 
an exception to the legal criteria which provides that the 
effective date of an award of service connection shall be 
the date the claim is received, or the date entitlement 
arose, whichever is later.  Section 5110(g) provides that 
the effective date of an award of, or increase in, 
compensation "pursuant to any Act or administrative issue . 
. . shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue."  The statute provides that in no 
event shall such award or increase be retroactive for more 
than one year.  The implementing regulation, 38 C.F.R. § 
3.114 (Change of law or VA issue) provides that if a claim 
is reviewed at the request of the claimant more than one 
year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. § 3.114(a).

That regulation states that a claimant may not receive 
retroactive payment based on a liberalizing VA issue unless 
the evidence establishes that "the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."  38 C.F.R. § 3.114(a).

In a precedential opinion, VA's General Counsel concluded 
that the addition of PTSD to the Rating Schedule, Diagnostic 
Code 9411, effective from April 11, 1980, was a liberalizing 
VA issuance for purposes of 38 C.F.R. 3.114(a).  In this 
precedential opinion, VA General Counsel stated in pertinent 
part:

. . . though the addition of [Diagnostic Code] 9411 may 
be considered a liberalizing issuance, a retroactive 
effective date cannot be assigned unless evidence 
establishes that the veteran had developed PTSD as of 
April 11, 1980, and that the disability continued up to 
the date that the claim for compensation was filed.

VAOPGCPREC 26-97 (July 16, 1997).

In this case even though the veteran's claim for 
compensation for PTSD was received in February 2002, more 
than 20 years after the date of the liberalizing VA issue, 
the provisions of section 5110(g), as implemented in 38 
C.F.R. § 3.114(a), must be given effect.  Gold v. Brown, 7 
Vet. App. 315, 320 (1995) (allowing for an effective date of 
one year prior to the date of formal application where 
appellant met criteria of liberalizing law on the effective 
date of the Act and continuously thereafter but did not file 
a formal application for benefits pursuant to the act until 
22 years later).

Since the veteran's claim for benefits was filed more than 
one year after the issuance of the liberalizing VA issue, 
the evidence of record must "show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of 
entitlement."  38 C.F.R. § 3.114(a).  Thus, in this case, 
the appellant would be entitled to an earlier effective date 
of one year prior to the date of claim (but not earlier) if 
the Board determines that he had PTSD on April 11, 1980, the 
date of the applicable administrative issue, and he 
continuously suffered from PTSD until he filed his claim in 
February 2002.

The appellant maintains that he has suffered from 
psychiatric symptoms since his release from service as a 
result of the traumatic experiences he endured during such 
service.  Thus, he contends, in effect, that he had suffered 
from PTSD for many years prior to the liberalizing VA issue 
and that he has continued to suffer from PTSD until the date 
of his claim in February 2002.

However, as noted above, there is no evidence in the claims 
folder to show that the veteran was diagnosed with PTSD or 
experienced symptoms of PTSD prior to April 11, 1980.  The 
record reflects that prior to April 1980 he experience 
significant psychiatric symptoms, but there was no 
indication that the symptoms were related to his military 
experience.  Rather, the symptoms were attributed to an 
automobile accident in 1974, the loss of his employment, 
family problems, and other aspects of what was described by 
a mental health professional as a "dismal life situation."  
Thus, the Board concludes that service connection for PTSD 
may not be authorized for a period of one year prior to the 
date of receipt of the claim received in 2002.  The law 
provides that the effective date is dictated by the date of 
filing of the veteran's claim, i.e., February 27, 2002.  
Accordingly, entitlement to an effective date earlier than 
February 27, 2002, for a grant of service connection for 
PTSD is denied.

As to the requirement to provide notice of the information 
and evidence required to substantiate a claim for an earlier 
effective date under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159, the Board notes that the veteran has not been 
afforded the proper notice in this case with respect to the 
issue of entitlement to an earlier effective date.  However, 
such failure did not prejudice the veteran in this case.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006). (Lack of 
prejudice may be established by demonstrating that a benefit 
could not possibly have been awarded as a matter a law); see 
also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  
In this case there is no legal basis upon which to award an 
earlier effective date for service connection for PTSD, and 
the veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994). 


ORDER

An effective date earlier than September 27, 2002, for a 
grant of service connection for PTSD is denied.



____________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


